In the

 United States Court of Appeals
                 For the Seventh Circuit

No. 09‐3932

UNITED STATES OF AMERICA,
                                                        Plaintiff‐Appellee,

                                   v.


SERGIO SANDOVAL RAMIREZ,
                                                    Defendant‐Appellant.

              Appeal from the United States District Court 
         for the Northern District of Illinois, Western Division.
            No. 09 CR 50023‐1—Frederick J. Kapala, Judge. 


No. 10‐2190

UNITED STATES OF AMERICA,
                                                        Plaintiff‐Appellee,

                                   v.


FRANCISCO OCAMPO‐PINEDA,
                                                    Defendant‐Appellant.

             Appeal from the United States District Court 
         for the Northern District of Illinois, Eastern Division.
            No. 09 CR 632‐1—Virginia M. Kendall, Judge. 
2                                      Nos. 09‐3932, 10‐2190 & 10‐2689

No. 10‐2689

UNITED STATES OF AMERICA,
                                                            Plaintiff‐Appellee,

                                       v.


LUIS A. MANDUJANO‐GONZALEZ,
                                                        Defendant‐Appellant.

                 Appeal from the United States District Court 
             for the Northern District of Illinois, Eastern Division.
                   No. 1:09 CR 586‐1—Amy J. St. Eve, Judge. 


         ARGUED APRIL 27, 2011 — DECIDED JULY 20, 2011 

                     AMENDED DECEMBER 23, 2011*



    Before CUDAHY, EVANS**, and TINDER, Circuit Judges.
  PER  CURIAM.    We  have  consolidated  these  appeals  to
answer  a  recurring  question:  What  evidentiary  showing
must a defendant charged with being found in the United
States  after  previously  having  been  deported,  8  U.S.C.


        *

 This opinion is being released initially in typescript form.
        **

 Circuit Judge Terence T. Evans died on August 10, 2011, and
did not participate in the amended decision of this case, which
is being resolved by a quorum of the panel under 28 U.S.C. §
46(d).
Nos. 09‐3932, 10‐2190 & 10‐2689                                3

§ 1326(a), make before a district court is obliged to consider
his request for a lower sentence to account for the absence of
a fast‐track program in that judicial district? The question
has  been  percolating  since  we  decided  United  States  v.
Reyes‐Hernandez, 624 F.3d 405, 417, 420 (7th Cir. 2010), which
permits  sentencing  courts  to  compensate  for  fast‐track
disparities but emphasizes that no district judge is required
to  evaluate  this  mitigating  argument  until  the  defendant
demonstrates that he would have been eligible to participate
in a fast‐track program and, in fact, would have “pursued
the  option”  had  it  been  available.  The  contours  of  this
threshold qualification have not been defined in a published
opinion,  but  four  nonprecedential  orders  offer  helpful
guidance. See United States v. Vazquez‐Pita, 411 F. App’x 887
(7th Cir. 2011); United States v. Morant‐Jones, 411 F. App’x 885
(7th Cir. 2011); United States v. Abasta‐Ruiz, 409 F. App’x 949
(7th Cir. 2011); United States v. Torres‐Vasquez, 406 F. App’x
40 (7th Cir. 2010). And in one of these appeals now before us,
we directed the parties to submit supplemental statements
addressing the question.

   We hold that a district court need not address a fast‐track
argument  unless  the  defendant  has  shown  that  he  is
similarly situated to persons who actually would receive a
benefit in a fast‐track district. That means that the defendant
must  promptly  plead  guilty,  agree  to  the  factual  basis
proffered  by  the  government,  and  execute  an  enforceable
waiver of specific rights before or during the plea colloquy.
It  also  means  that  the  defendant  must  establish  that  he
would be eligible to receive a fast‐track sentence in at least
one  district  offering  the  program  and  submit  the  likely
imprisonment  range  in  that  district.  Unless  and  until  the
defendant  meets  these  preconditions,  his  “disparity”
argument  is  illusory  and  may  be  passed  over  in  silence.
Moreover,  a  defendant  would  be  well  advised  to  provide
information on eligibility and the likely imprisonment range
in any other district in which he would qualify for a fast‐
track sentence and also provide a candid assessment of the
number of programs for which he would not qualify. This
4                               Nos. 09‐3932, 10‐2190 & 10‐2689

type  of  information  might  strengthen  the  defendant’s
disparity  argument  and  would  prove  very  useful  to  the
sentencing  court.  Such  information  would  allow  the
sentencing court to appreciate the extent of the disparity, if
any,  that  would  result  if  the  defendant  was  not  given  a
sentencing break. Of course, the government would be free
to  argue  that  the  defendant  would  be  ineligible  for  a
reduction in a fast‐track district, that the likely imprisonment
range in any district where he would be eligible would be
different from that suggested by the defendant, and that any
fast‐track  disparity  would  not  warrant  a  lower  sentence
anyway. 

                                 I.

  The three defendants in our consolidated case are Mexican
nationals who were living in the United States illegally. Luis
Mandujano‐Gonzalez  first  entered  this  country  without
authorization in 1998. Two years later he was convicted in
Indiana of battering his girlfriend and her young son. The
government removed him to Mexico after his release from
prison in 2006, but Mandujano returned to the United States
unlawfully. In 2009, police in Waukegan, Illinois, arrested
him  for  driving  under  the  influence  of  alcohol.  He  was
charged in federal court with violating § 1326(a), and nine
months passed before he pleaded guilty. He did not waive,
however, his rights to file pretrial motions, to appeal, or to
seek  postconviction  relief  under  28  U.S.C.  §  2255.  A
probation officer calculated a total offense level of 21 and a
criminal‐history category of III, yielding an imprisonment
range of 46 to 57 months. This calculation included, among
other  things,  a  16‐level  increase  under  U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) because Mandujano was removed from
the  United  States  after  a  conviction  for  a  felony  crime  of
violence—beating his girlfriend’s 13‐month‐old son.

  Mandujano  submitted  a  sentencing  memorandum  in
which he asserted that the absence of a “fast track” program
in the Northern District of Illinois created an unwarranted
Nos. 09‐3932, 10‐2190 & 10‐2689                                     5

disparity between his guidelines imprisonment range and
the  sentences  meted  out  in  fast‐track  districts.  But  he
dedicated only one paragraph to this contention and didn’t
even  mention  the  criteria  that  defendants  in  fast‐track
districts  must  meet  to  obtain  relief,  much  less  discuss
whether he would have been eligible to participate in any of
those  fast‐track  programs.  At  the  sentencing  hearing,  the
district judge asked whether Mandujano would have been
eligible  for  fast‐track  relief  in  a  district  that  offered  it.
“Probably  not,”  Mandujano’s  lawyer  conceded,  since  his
client “didn’t do all the things he might have had to do” to
qualify. “Then how is there a disparity,” the judge pressed,
if Mandujano would not have received a reduction in a fast‐
track district? The lawyer had no answer. With that the court
rejected the disparity argument and sentenced Mandujano
within the guidelines range to 48 months. The court reasoned
that Mandujano had not demonstrated his eligibility for fast‐
track  sentencing  and,  indeed,  that  he  probably  wasn’t
eligible to begin with.

  Our second defendant, Sergio Ramirez, first entered the
United States in 1990 and was granted permanent residency.
But  eight  years  later  he  was  convicted  in  Illinois  of
aggravated kidnapping, so immigration officials revoked his
status  and  removed  him  to  Mexico.  He  returned  to  the
United States unlawfully and was removed a second time in
2005. Four years later, immigration officials received a tip
that Ramirez was back in the United States and had applied
for an Illinois driver’s license under an alias. He was charged
under § 1326(a) and pleaded guilty about three months later.
But he did not waive his rights to file pretrial motions, to
appeal,  or  to  seek  postconviction  relief  under  §  2255.  A
probation  officer  concluded  that  Ramirez’s  conviction  for
aggravated kidnapping constituted a crime of violence for
purposes of § 2L1.2(b)(1)(A)(ii) and accordingly increased his
offense  level  by  16.  Ramirez’s  total  offense  level  of  21,
coupled with a criminal‐history category of III, resulted in a
guideline imprisonment range of 46 to 57 months.
6                               Nos. 09‐3932, 10‐2190 & 10‐2689

  Like  Mandujano,  Ramirez  submitted  a  sentencing
memorandum urging the district court to reduce his sentence
based on the purported disparity arising from the absence of
a fast‐track program in the Northern District of Illinois. But
Ramirez  too  failed  to  assert  that  he  would  qualify  for  a
reduction  in  a  fast‐track  district.  And  at  sentencing  his
lawyer said nothing at all about fast track. The government
questioned,  however,  whether  Ramirez  even  would  be
eligible for fast‐track sentencing and insisted that, before the
district  court  could  address  any  supposed  sentencing
disparity, Ramirez first had to “show that he might qualify”
for  the  program  in  a  fast‐track  district.  The  court,  citing
precedent that we would later overturn in Reyes‐Hernandez,
concluded that it was forbidden from accepting Ramirez’s
fast‐track argument. The court added, though, that if given
discretion  to  accept  Ramirez’s  argument,  it  still  would
decline to impose a lower sentence because Ramirez hadn’t
“demonstrated  that  he  would  be  eligible  for  a  fast‐track
disposition.” Ramirez was sentenced within the guidelines
range to 50 months.

  Our  final  defendant,  Francisco  Ocampo‐Pineda,  was
removed  from  the  United  States  in  2002  after  he  was
convicted in Illinois of aggravated criminal sexual abuse. 720
ILCS 5/12‐16(d). He returned without authorization and in
2004  was  removed  again.  Then  in  2009  police  in  Chicago
discovered Ocampo’s presence when they stopped him for
traffic violations. He was charged with violating § 1326(a)
and  pleaded  guilty  10  weeks  later.  A  probation  officer
increased Ocampo’s offense level by 16 after concluding that
his  conviction  under  §  5/12‐16(d)  constituted  a  crime  of
violence for purposes of § 2L1.2(b)(1)(A)(ii). Ocampo’s total
offense level of 21 and criminal‐history category of II yielded
a guideline imprisonment range of 41 to 51 months.

  At  sentencing,  Ocampo  principally  argued  that  his
violation of § 5/12‐16(d) was not a crime of violence because,
he insisted, he committed the offense merely by touching a
teenager’s breasts without any use or threat of physical force.
Nos. 09‐3932, 10‐2190 & 10‐2689                                  7

The  district  court  disagreed.  For  purposes  of
§ 2L1.2(b)(1)(A)(ii), the court explained, a crime of violence
includes any offense comprising “sexual abuse of a minor.”
See U.S.S.G. § 2L1.2 cmt. n.1(B)(iii). Looking to the letter of
the  Illinois  statute,  which  forbids  “sexual  conduct”  with
anyone from age 13 to age 16 by a person who is at least 5
years  older,  720  ILCS  5/12‐16(d),  and  defines  “sexual
conduct” to include touching the victim’s genitals or breasts
“for the purpose of sexual gratification or arousal,” id. § 5/12‐
12(e), the court concluded that, as a matter of common sense,
Ocampo’s crime constituted sexual abuse of a minor.

   In the alternative Ocampo argued that § 2L1.2(b)(1)(A)(ii)
ought not be applied in any case because, in his view, the
“severe” 16‐level increase serves no penological purpose and
is not supported by empirical evidence. Again the district
court  was  not  convinced;  brushing  aside  Ocampo’s
generalized attack on § 2L1.2(b)(1)(A)(ii), the court reasoned
that,  in  this  case,  a  sentence  within  the  guidelines  range
would  appropriately  reflect  the  seriousness  of  Ocampo’s
sexual‐abuse  crime  and  sufficiently  deter  future  §  1326(a)
violations  by  others  removed  from  the  country  after
committing aggravated felonies. Ocampo’s dalliance with a
teenager  was  “an  extremely  egregious  offense,”  the  court
elaborated, and his returning to the country after “harming
the community through [his] actions and [his] violence in the
past” put the public at risk and could not “be looked upon
kindly.”

  Finally,  Ocampo  implored  the  district  court  to  sentence
him below his guideline range because of the absence of a
fast‐track  program  in  the  Northern  District  of  Illinois.
Lowering  his  prison  term  by  the  equivalent  of  4  offense
levels,  Ocampo  proposed,  would  “eliminate  any
discrepancy” between his district of conviction and the fast‐
track districts. This discrepancy arose, he asserted, because
he “is similarly situated to defendants who receive fast track
dispositions” and “almost certainly would have received a
reduced sentence” if he had been picked up in a fast‐track
8                                Nos. 09‐3932, 10‐2190 & 10‐2689

district. Ocampo pointed out that he had pleaded guilty at
his first opportunity and had not filed any pretrial motions,
and he attached to a sentencing memorandum a conditional
waiver  of  his  rights  to  file  any  future  motions,  appeal  his
sentence, or mount a collateral attack on his sentence. This
document, which is a form waiver that the Federal Defender
makes  available  on  its  website,  conditions  the
relinquishment  of  rights  on  the  defendant’s  receiving  “a
sentence  commensurate  with  the  sentences  received  by
defendants in ‘fast‐track’ jurisdictions.” Therefore, Ocampo
insisted, he “should receive the same 4 level decrease in his
sentence that would be afforded an illegal reentry defendant
under  the  fast  track  program.”  The  district  court  did  not
comment on Ocampo’s fast‐track argument but did sentence
him to 40 months, 1 month less than the low end of his 41‐to‐
51‐months guideline imprisonment range.

                                 II.

  To resolve these appeals, we must hammer out the details
of the steps a defendant must take in order to show that a
sentence within his guidelines range would create disparity
with sentences imposed on similarly situated defendants in
fast‐track  districts.  Before  we  can  address  the  defendants’
fast‐track arguments, though, we need to answer Ocampo’s
concerns about the calculation of his guidelines range.1 He


        1

 Ramirez too makes an ancillary argument. He points out that
the district court impermissibly ordered him to participate in
the Inmate Financial Responsibility Program. The government
concedes that this directive was plain error because sentencing
courts do not have the authority to mandate participation in the
program.  United  States  v.  Munoz,  610  F.3d  989,  997  (7th  Cir.
2010).  We  agree  and  modify  the  judgment  to  clarify  that
Ramirez’s participation is voluntary. See United States v. Boyd,
Nos. 09‐3932, 10‐2190 & 10‐2689                                      9

insists that touching a teenager’s breasts does not require the
use or threat of physical force; thus, he contends, his prior
conviction  is  not  a  crime  of  violence  subject  to  a  16‐level
increase  under  §  2L1.2(b)(1)(A)(ii).  In  support  he  cites  the
residual clause of Application Note 1(B)(iii), which defines
the  term  “crime  of  violence”  to  include,  in  addition  to  12
enumerated offenses, “any other offense under federal, state,
or local law that has as an element the use, attempted use, or
threatened  use  of  physical  force  against  the  person  of
another.” His point, presumably, is that § 5/12‐16(d) does not
make the use or threatened use of force a statutory element,
but this focus on what is necessary for a crime to fall within
the residual clause is misguided because Application Note
1(B)(iii) explicitly enumerates “sexual abuse of a minor” as
a crime of violence. And an enumerated offense always is a
crime  of  violence  for  purposes  of  §  2L1.2(b)(1)(A)(ii),
whether  or  not  the  use  or  threat  of  physical  force  is  an
element of the offense. United States v. Angiano, 602 F.3d 828,
829 (7th Cir.), cert. denied, 130 S. Ct. 3434 (2010); United States
v. Vasquez‐Abarca, 334 F.3d 587, 588‐89 (7th Cir. 2003).

   So  the  question  is  whether  aggravated  criminal  sexual
abuse, as defined by subsection (d) of § 5/12‐16, constitutes
“sexual abuse of a minor.” The offense proscribes any “act of
sexual penetration or sexual conduct” with a victim who is
at least 13 years old, is no more than 16 years old, and is at
least  5  years  younger  than  the  defendant.  “Both  ‘sexual
conduct’ and ‘sexual penetration’ describe intentional acts of
a sexual nature.” People v. Kolton, 848 N.E.2d 950, 959  (Ill.
2006).  In  the  case  of  “sexual  penetration,”  the  act
encompasses “any contact, however slight, between the sex
organ  or  anus  of  one  person  by  an  object,  the  sex  organ,
mouth or anus of another person, or any intrusion, however
slight, of any part of the body of one person or of any animal
or object into the sex organ or anus of another person.” 720
ILCS  5/12‐12(f).  As  for  “sexual  conduct,”  the  act  includes


608 F.3d 331, 335 (7th Cir.), cert. denied, 131 S. Ct. 647 (2010).
10                                 Nos. 09‐3932, 10‐2190 & 10‐2689

“any  intentional  or  knowing  touching  or  fondling  by  the
victim or the accused, either directly or through clothing, of
the sex organs, anus or breast of the victim or the accused, or
any part of the body of a child under 13 years of age, or any
transfer or transmission of semen by the accused upon any
part of the clothed or unclothed body of the victim, for the
purpose  of  sexual  gratification  or  arousal  of  the  victim  or  the
accused.”  Id.  §  5/12‐12(e)  (emphasis  added).  When
committed against a teenager by a person who is at least 5
years  older,  both  acts  of  “sexual  penetration”  and  acts  of
“sexual  conduct”  fall  squarely  within  the  “ordinary,
contemporary, and common meaning” of the phrase “sexual
abuse of a minor.” See United States v. Martinez‐Carillo, 250
F.3d  1101,  1104‐05  (7th  Cir.  2001).  All  violations  of
§  5/12‐16(d),  then,  are  crimes  of  violence  for  purposes  of
§ 2L1.2(b)(1)(A)(ii), and so the district court was correct to
apply the 16‐level increase to Ocampo.

  Ocampo  also  takes  issue  with  the  supposed  dearth  of
empirical data to justify the “harsh” 16‐level increase if an
alien is removed after committing a crime of violence. Citing
journal  articles  and  critical  opinions  by  district  courts,  he
insists that the “arbitrariness” of § 2L1.2(b)(1)(A)(ii) renders
his sentence unreasonable. But a district court need not even
consider  the  argument  “that  a  guideline  is  unworthy  of
application in any case because it was promulgated without
adequate deliberation.” United States v. Aguilar‐Huerta, 576
F.3d  365,  367‐68  (7th  Cir.),  cert.  denied  sub  nom.  Shareef  v.
United States, 130 S. Ct. 811 (2009). And the district court’s
thoughtful  explanation  of  Ocampo’s  sentence  puts  to  rest
any suggestion that the guideline produced an unreasonable
outcome in his case. See United States v. Moreno‐Padilla, 602
F.3d  802,  813‐14  (7th  Cir.  2010),  cert.  denied,  131  S.  Ct.  897
(2011).

  Having resolved these preliminary matters, we turn to the
question  at  the  heart  of  these  appeals:  What  evidentiary
showing  must  a  defendant  make  before  a  district  court  is
obliged  to  consider  his  request  for  a  lower  sentence  to
Nos. 09‐3932, 10‐2190 & 10‐2689                                    11

account  for  the  absence  of  a  fast‐track  program  in  that
judicial  district?  At  the  time  these  defendants  were
sentenced, of course, the district courts were not permitted
to consider the absence of a fast‐track program in crafting a
sentence  under  18  U.S.C.  §  3553(a).  See  United  States  v.
Galicia‐Cardenas,  443  F.3d  553,  555  (7th  Cir.  2006);  United
States v. Martinez‐Martinez, 442 F.3d 539, 543 (7th Cir. 2006).
It’s now clear that, to the contrary, district judges may take
into  account  any  sentencing  disparity  arising  from  the
absence of a fast‐track program. Reyes‐Hernandez, 624 F.3d at
417.  But  Reyes‐Hernandez  also  emphasizes  that,  before  a
district court will be obligated to evaluate whether a lower
sentence is warranted by the absence of a fast‐track program,
the defendant must first establish that he would “have been
eligible for fast‐track status had it been available and show
that he would have in fact pursued the option.” Id. at 420.
Even before Reyes‐Hernandez we had made the same point in
United  States  v.  Olmeda‐Garcia,  613  F.3d  721,  724  (7th  Cir.
2010), which explains that a defendant who alludes to the
benefits  available  in  fast‐track  districts  but  never  tries  “to
demonstrate  that  he  would  be  eligible”  in  one  of  those
districts cannot complain on appeal if the sentencing court
ignores this argument in mitigation. See also United States v.
Arrelucea‐Zamudio,  581  F.3d  142,  156  (3d  Cir.  2009)  (“To
justify  a  reasonable  variance  by  the  district  court,  a
defendant must show at the outset that he would qualify for
fast‐track disposition in a fast‐track district.”); United States
v. Jiménez‐Beltre, 440 F.3d 514, 519 (1st Cir. 2006) (en banc)
(holding  that  district  court  need  not  respond  to  fast‐track
argument  unless  defendant  provides  a  factual  basis  “for
assessing the extent of the disparities”). This requirement of
a  foundation  for  a  claim  of  fast‐track  disparity  simply
recognizes that every defendant who asserts that his or her
personal  circumstances  warrant  leniency  is  compelled  to
supply a factual predicate for the contention. See, e.g., United
States v. Grober, 624 F.3d 592, 599 (3d Cir. 2010); United States
v. Felix, 561 F.3d 1036, 1044 (9th Cir. 2009); United States v.
Quiñones‐Medina, 553 F.3d 19, 22 (1st Cir. 2009); United States
v. Keleta, 552 F.3d 861, 866 (D.C. Cir. 2009); United States v.
12                               Nos. 09‐3932, 10‐2190 & 10‐2689

Diaz, 533 F.3d 574, 578 (7th Cir. 2008); United States v. Tahzib,
513 F.3d 692, 695 (7th Cir. 2008); United States v. McGee, 494
F.3d 551, 557‐58 (6th Cir. 2007); United States v. Acosta, 474
F.3d 999, 1003‐04 (7th Cir. 2007); United States v. Cunningham,
429 F.3d 673, 679 (7th Cir. 2005).

   To receive leniency in any fast‐track district, a defendant
must, as a starting point, promptly plead guilty, agree to a
factual  basis  for  the  offense,  and  waive  his  rights  to  file
pretrial motions, to appeal, and to seek postconviction relief
under  §  2255.  See  Memorandum  from  the  U.S.  Attorney
General  to  U.S.  Attorneys  (Sept.  22,  2003),  available  at
http://www.justice.gov/ag/readingroom/ag‐092203.pdf.
See also Reyes‐Hernandez, 624 F.3d at 412; Olmeda‐Garcia, 613
F.3d at 724. Beyond these universal requirements, however,
the United States Attorneys in the judicial districts that offer
fast‐track  sentencing  have  not  adopted  uniform  eligibility
criteria. The Sentencing Commission has taken the position
that  district  courts  should  not  reduce  the  sentences  of
defendants who participate in fast‐track programs by more
than the equivalent of 4 offense levels, U.S.S.G. § 5K3.1, but
the  guidelines  do  not  catalogue  the  eligibility  criteria
employed in the 16 fast‐track programs. A compilation of
those  criteria  was  prepared  by  the  United  States  and
submitted as a sentencing exhibit in United States v. Medrano‐
Duran,  386  F.  Supp.  2d  943  (N.D.  Ill.  2005),  and  that
timeworn  document—which  may  or  may  not  still  be
accurate, and which does not include any information about
the  two  newest  programs—is  frequently  cited  in
distinguishing between the fast‐track districts. See Fast‐Track
Dispositions District‐by‐District Relating to Illegal Reentry
Cases, reprinted in 21 FED.  SENT’G  REP.  339 (2009). What the
document shows is that, as of 2005, some districts did offer
a reduction equivalent of 4 offense levels to all defendants
who participated in a fast‐track program. But other districts,
like the District of Idaho, the District of Nebraska, and the
Southern District of Texas, offer an eligible defendant at most
a reduction of 2 levels; the Western District of Texas offers
only 1 level. Id. at 344, 347. And still other districts employ
Nos. 09‐3932, 10‐2190 & 10‐2689                                   13

not  a  departure‐based  program  but  a  charge‐bargain
program in which the defendant pleads guilty, typically to
two counts of improper entry by an alien, 8 U.S.C. § 1325,
and  receives  a  fixed  sentence  in  return.  In  most  of  these
districts,  an  eligible  defendant’s  sentence  depends  on
whether  he  is  subject  to  a  16‐level  increase  under
§ 2L1.2(b)(1)(A); if so, he will receive a term of 30 months no
matter  what  his  sentencing  range  otherwise  would  have
been. Id. at 346, 347‐48. In addition to these variations in the
types of programs offered, at least one district conditioned
eligibility  for  its  fast‐track  program  on  the  defendant’s
criminal‐history  category,  while  most  others  varied  the
available  sentence  reduction  according  to  the  defendant’s
offense  level  under  §  2L1.2.  Whether  the  offense  of
conviction  was  a  repeat  violation  of  §  1326,  whether  the
defendant  was  on  supervised  release  at  the  time  of  the
current offense, and the age and severity of the defendant’s
earlier  crimes  are  typical  factors  that  can  affect  fast‐track
eligibility.

   We  can  easily  dispose  of  Mandujano’s  and  Ramirez’s
appeals because neither one made an effort to show that he
met the minimum eligibility criteria for fast‐track sentencing,
much less that he would have qualified for one of the 16 fast‐
track programs. In fact, Mandujano’s lawyer conceded that
his client had not fulfilled the requirements that would have
served as the inducement for the government’s offer of fast‐
track relief. As for Ramirez, in his sentencing memorandum
he merely speculated that he “may have been able to receive
the benefit of a fast‐track program” if sentenced in another
district. He did not try to establish a factual predicate for that
inconclusive  guess,  nor  had  he  waived  his  rights  to  file
pretrial  motions,  to  file  a  direct  appeal,  or  to  attack  his
conviction  under  §  2255.  And  when  the  government
responded by casting doubt on Ramirez’s eligibility for fast‐
track sentencing, Ramirez failed to contest that proposition,
filing no written reply and remaining silent on the topic at
his sentencing hearing. In short, Mandujano’s and Ramirez’s
“disparity” arguments were illusory, and illusory arguments
14                              Nos. 09‐3932, 10‐2190 & 10‐2689

do not require a response from the district court.
   Ocampo’s appeal is trickier. For one thing, the government
has confessed error and advocates a remand for resentencing
in light of Reyes‐Hernandez. But the government’s confession
is not binding on us, see United States v. Cruz, 595 F.3d 744,
745 (7th Cir.), cert. denied, 130 S. Ct. 3437 (2010); United States
v. Anderson, 547 F.3d 831, 833 (7th Cir. 2008); United States v.
Demaree,  459  F.3d  791,  793  (7th  Cir.  2006),  and  since  the
threshold  qualification  predates  Reyes‐Hernandez,
see Olmeda‐Garcia, 613 F.3d at 724, we cannot understand the
government’s unwillingness to defend the outcome it sought
and won from the district court. On the other hand, unlike
Mandujano and Ramirez, Ocampo at least made a minimal
effort  to  position  himself  like  a  defendant  in  a  fast‐track
district. But did he go far enough? We have yet to explore
exactly  what  a  defendant  needs  to  do  to  show  that  he  is
similarly  situated  to  an  eligible  defendant  in  a  fast‐track
district. Before argument we put that question to the parties
and asked them to file supplemental statements making their
best case.

   As it turns out, Ocampo and the government are materially
at odds. Ocampo emphasizes that he pleaded guilty at the
first opportunity after arraignment and agreed to the factual
basis  proffered  by  the  government.  He  also  touts  that  he
attached  to  his  sentencing  memorandum  a  waiver  of  his
rights  to  file  pretrial  motions,  appeal  his  sentence,  and
mount  a  collateral  attack  on  his  conviction  so  long  as  he
received  “a  sentence  commensurate  with  the  sentences
received by defendants in ‘fast‐track’ jurisdictions.” Thus, he
insists,  he  “did  everything  that  he  reasonably  could  be
expected to do to establish that he was similarly situated to
defendants in Fast‐Track districts.” As for our question how
a  sentencing  judge  should  quantify  a  reduction  in  the
defendant’s sentence given the significant variations among
the fast‐track programs, Ocampo ducks the matter entirely,
insisting  that  this  court  needn’t  bother  weighing  in  and
instead should just remand the case to let the district court
decide the question in the first instance. But that is no answer
Nos. 09‐3932, 10‐2190 & 10‐2689                                   15

to the question we posed; the very point of directing further
briefing was to assist us in  giving guidance to the district
courts. 

   The government, meanwhile, maintains that the defendant
must unconditionally waive his rights—and must do so at
the time he pleads guilty. And the government insists that
the defendant must make a “rigorous showing” not only that
he generally is eligible for fast‐track sentencing but also that
“he  meets  all  the  criteria  for  a  specific  fast‐track  program
currently  employed  in  another  district.”  Because  it  is  the
defendant’s burden to establish an argument in mitigation,
the government continues, “he cannot invoke this basis for
a  variance  unless  he  can  establish  that  defendants  with
comparable criminal histories and backgrounds do in fact
receive  such  reduced  sentences  in  other  districts.”  And,
finally, the government proposes that the district court ought
to  determine  the  degree  of  the  defendant’s  sentence
reduction,  if  any,  with  reference  to  whatever  “arguments
based on both policy and facts” that the government has put
forth  in  that  particular  case.  Those  arguments,  the
government  suggests,  could  include  the  fact  that  each
district’s fast‐track program is specifically “tailored to allow
efficient prosecutions” in that district, as well as the fact that
the  government  receives  substantially  less  benefit  from  a
defendant who shows only that he would have participated
in a fast‐track program had it been available.

  We conclude that the government has the better response.
The showing that Ocampo has proposed would not establish
similarity  to  an  eligible  defendant  in  a  fast‐track  district.
First, Ocampo contends that it’s enough to submit a waiver
of his rights conditioned on receiving what he deems to be “a
sentence  commensurate  with  the  sentences  received  by
defendants in ‘fast‐track’ jurisdictions.” But that meaningless
condition  amounts  to  an  unenforceable  waiver;  the
sentencing benefits afforded defendants in fast‐track districts
vary widely, so even if the district court had given Ocampo
a  break  to  account  for  a  perceived  fast‐track  disparity,
16                                Nos. 09‐3932, 10‐2190 & 10‐2689

Ocampo still could argue that his conditional appeal waiver
did not become operative because the sentence he received
wasn’t “commensurate” with sentences in fast‐track districts.
And then there is always the question whether a unilateral
waiver  that  was  not  made  as  part  of  a  plea  agreement  or
discussed  during  the  plea  colloquy,  see  FED.  R.  CRIM.  P.
11(b)(1)(N), can ever be binding, cf. United States v. Sura, 511
F.3d 654, 661‐63 (7th Cir. 2007) (holding that sentencing court
plainly erred by neglecting to inform defendant during plea
colloquy that his plea agreement included appeal waiver). So
Ocampo’s  offer  to  relinquish  his  rights  rings  hollow.  Not
only that, but a defendant in a fast‐track district must give
up those rights immediately when he enters his guilty plea,
not  a  couple  months  down  the  road  at  sentencing,  like
Ocampo. A defendant who wants  to claim parity with an
eligible defendant in a fast‐track district must be prepared to
accept the detriments that come with that status.

  The second quarrel we have with Ocampo’s response has
to do with his contention that a defendant must show only
that  he  meets  the  universal  requirements  for  fast‐track
eligibility without regard to how the program is employed
in any particular judicial district. In fact, a defendant who
ignores the additional criteria that differ between programs by
definition falls short of showing that he is similarly situated
to  an  eligible  defendant  in  any  of  the  fast‐track  districts.
And—as  we  hope  we’ve  driven  home  by  now—if  the
defendant can’t show that he actually would be eligible to
receive  a  fast‐track  benefit  in  at  least  one  judicial  district,
then his “disparity” argument is illusory.

  Finally,  although  the  government  has  suggested
reasonable considerations for a sentencing judge to keep in
mind  when  trying  to  evaluate  and  quantify  a  claim  of
“disparity,” we think that the government’s position omits
what is probably the most useful information: a thorough
account  of  the  likely  benefit  in  each  district  where  the
defendant would be eligible for a fast‐track sentence, as well
as a candid assessment of the number of fast‐track programs
Nos. 09‐3932, 10‐2190 & 10‐2689                               17

for  which  he  would  not  be  eligible.  This  information  is
important for a sentencing court to appreciate the extent of
the disparity, if any, that would result if the defendant was
not  given  a  sentencing  break.  In  this  case,  for  example,
Ocampo would have been eligible for a break in a few of the
fast‐track districts, but the 40‐month term he received falls
squarely  within  the  “reduced”  imprisonment  range  for
fast‐track defendants in at least 25 percent of the programs.
In three of these districts—the District of Idaho, the District
of Nebraska, and the Southern District of Texas—Ocampo
could have received at most a 2‐level decrease, which would
have produced a guidelines range of 33 to 41 months; in the
Western  District  of  Texas,  meanwhile,  he  could  have
received only a 1‐level decrease, resulting in a range of 37 to
46 months. But we stop short of requiring Ocampo to have
disclosed this information to the district court. Of course, the
government would have been free to argue that the likely
benefit in the district or districts where Ocampo was eligible
would have been different from that which he suggested, or
that he would not have been eligible for a reduction in other
fast‐track districts. 

  So  to  summarize,  a  defendant  claiming  entitlement  to  a
lower sentence because of a perceived fast‐track “disparity”
must  promptly  plead  guilty,  agree  to  the  factual  basis
proffered by the government, execute an enforceable waiver
of specific rights before or during the plea colloquy, establish
that he would be eligible to receive a fast‐track sentence in at
least one district offering the program, and submit the likely
imprisonment  range  in  that  district.  Unless  the  defendant
complies with each of these steps, the sentencing court will
be free to reject the argument without comment. Of course,
district courts have the discretion to ask both the defendant
and the government for additional relevant information and
such information may be made an additional prerequisite to
consideration of the defendant’s argument. For example, the
government would likely want to produce an assessment of
the number of programs for which the defendant would not
qualify. And given these preconditions to a colorable claim
18                             Nos. 09‐3932, 10‐2190 & 10‐2689

of fast‐track disparity, we reject the government’s confession
of error in Ocampo’s appeal. The confession is difficult to
reconcile  with  Reyes‐Hernandez  and  Olmeda‐Garcia—and
harder still to reconcile with the government’s supplemental
statement, which persuasively proposes that a defendant can
show he is similarly situated to an eligible defendant in a
fast‐track district only by offering an enforceable waiver of
his rights at the time he pleads guilty and establishing that
he would be eligible for a fast‐track benefit in at least one
other  district  that  offers  such  a  program.  Ocampo  did
neither. And for that reason the district court did not commit
error by saying nothing in response to his illusory fast‐track
argument.  See  Reyes‐Hernandez,  624  F.3d  at  420;
Olmeda‐Garcia, 613 F.3d at 724; Arrelucea‐Zamudio, 581 F.3d at
156‐57. 

  This  conclusion  is  not  altered  by  the  fact  that  Reyes‐
Hernandez was decided after Ocampo was sentenced. Reyes‐
Hernandez  was  argued  in  November  2009,  four  months
before Ocampo filed his sentencing memorandum and seven
months  before  he  was  sentenced.  Indeed,  Ocampo
anticipated the winning argument in Reyes‐Hernandez when
he  urged  the  district  court  to  abandon  our  decisions  in
Galicia‐Cardenas  and  Martinez‐Martinez  in  light  of  the
Supreme Court’s holding in Kimbrough v. United States, 552
U.S.  85  (2007).  In  support  he  cited  the  Third  Circuit’s
decision in Arrelucea‐Zamudio, which, like Reyes‐Hernandez,
requires a defendant to show that he would be eligible for a
benefit  in  a  fast‐track  district  before  he  can  expect  a
sentencing court to respond to his disparity argument. 581
F.3d at 156‐57. And his submission of a form waiver of his
rights from the Federal Defender’s website shows he knew
he  needed  to  establish  that  he  actually  would  have  been
eligible for fast‐track sentencing. A defendant who urged the
district  court  to  adopt  the  reasoning  that  eventually
prevailed  in  Reyes‐Hernandez  doesn’t  deserve  a  “do‐over”
just  because  he  neglected  to  follow  through  on  his  own
argument. Vazquez‐Pita, 411 F. App’x at 891; Morant‐Jones,
411  F.  App’x  at  887;  Abasta‐Ruiz,  409  F.  App’x  at  950.
Nos. 09‐3932, 10‐2190 & 10‐2689                                  19

Ocampo  wasn’t  caught  off  guard  by  this  threshold
qualification; it’s just that his attempt to carry his burden fell
far short.

   Having  said  what  we  have  said,  we  recognize  that
establishing  that  a  defendant  in  this  circuit  would  have
received a fast‐track benefit in a district that offers one can be
a  little  complicated.  We  commend  Ocampo’s  lawyer  for
taking several positive steps, with an assist from the Federal
Defender’s helpful website, toward establishing his client’s
eligibility for the program. To cut through all the muss and
fuss  in  future  cases,  we  have  provided  several  sources  of
information regarding fast‐track policies.2 We further urge
the  U.S.  Attorneys’  offices  in  this  circuit  to  work  with
defendants seeking fast‐track consideration and to willingly
stipulate to sentencing judges that defendants are eligible if


        2

  Defendants  may  use  a  variety  of  sources  to  obtain  the
necessary information. Of course, defendants may first look to
publicly  available  plea  agreements.  There  are  several
memoranda discussing fast‐track district programs. See 21 FED.
SENT’G  REP.  339  (2009);  Memorandum  from  the  Deputy
Attorney General to U.S. Attorneys (Dec. 28, 2009), available at
http://www.fd.org/pdf_lib/Fast%20Track%20Ogden%20mem
o%2012.28.09.pdf  (last  visited  Dec.  14,  2011).  Articles  also
discuss  district  programs’  requirements.  See,  e.g.,  Ingrid  V.
Eagly, Prosecuting Immigration, 104 NW.  U.  L.  REV.  1281, 1322
n.251 & 254 (2010) (citing interviews with Federal Defender in
District  of  New  Mexico  and  “Panel  Representative”  in  the
Southern District of California); James F. Smith, United States
Immigration  Law  as  We  Know  It:  El  Clandestino,  the  American
Gulag, Rounding Up the Usual Suspects, 38 U.C. DAVIS L. REV. 747,
785 n.167 (2005) (citing interview with Federal Defender in the
Northern District of California).
20                             Nos. 09‐3932, 10‐2190 & 10‐2689

that appears to be the case.

  To  wrap  up,  we  conclude  that  the  fast‐track  arguments
made  by  all  three  of  these  defendants  were  illusory  and
could  be  passed  over  in  silence.  Accordingly,  we  AFFIRM
each  of  their  sentences;  Ramirez’s  sentence,  however,  is
MODIFIED  to  clarify  that  his  participation  in  the  Inmate
Financial Responsibility Program is voluntary.